DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 4, 5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pozzo di Borgo et al, U.S. Patent Application Publication No. 2013/0142016 (hereinafter Pozzo) combined with Zadesky et al, U.S. Patent Application Publication No. 2016/0023245 (hereinafter Zadesky) in further view of Tseng, U.S. Patent Application Publication No. 2018/0153763 (hereinafter Tseng).
	Regarding claim 1, Pozzo discloses a method for broadcasting an acoustic signal to a wearer of a watch, comprising:
	identifying an event relating to a function of the watch, the event being an activation of an operation mode of the watch (see paragraph 0053), 
	sending a configuration signal relating to said identified event to a sound interface of the watch (see paragraph 0044),
	producing a sound of a mechanical watch movement in accordance with the operation mode of the watch (see paragraph 0045).

	Further regarding claim 1, Pozzo does not teach the sound interface comprising a plurality of piezoelectric elements mounted on at least one deformable element, said plurality of piezoelectric elements and said at least one deformable support element together being configured to produce the sound, wherein the plurality of piezoelectric elements and said at least one deformable support element are further configured to produce a touch message able to be broadcast to the wearer, and the method further comprises causing the plurality of piezoelectric elements and said at least one deformable support element to produce a touch message. All the same, Zadesky discloses the sound interface comprising a plurality of piezoelectric elements mounted on at least one deformable element, said plurality of piezoelectric elements and said at least one deformable support element together being configured to produce the sound, wherein the plurality of piezoelectric elements and said at least one deformable support element are further configured to produce a touch message able to be broadcast to the wearer, and the method further comprises causing the plurality of piezoelectric elements and said at least one deformable support element to produce a touch message (see paragraph 0040). Therefore, it would have been obvious to one of ordinary skill in the art to modify Pozzo wherein the sound interface comprising a plurality of piezoelectric elements mounted on at least one deformable element, said plurality of piezoelectric elements and said at least one deformable support element together being configured to produce the sound, wherein the plurality of piezoelectric elements and said at least one deformable support element are further configured to produce a touch message able to be broadcast to the wearer, and the method further comprises causing the plurality of piezoelectric elements and said at least one deformable support element to produce a touch message as taught by Zadesky. This modification would have improved the system’s flexibility by allowing for tactile feedback as suggested by Zadesky. 

	Still on the issue of claim 1, the combination of Pozzo and Zadesky fails to teach that the touch message is a caress touch message. All the same, Tseng discloses that the touch message is a caress touch message (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Pozzo and Zadesky wherein the touch message is a caress touch message as taught by Tseng. This modification would have improved the system’s flexibility by arousing the user in a gentle and affectionate-like manner as suggested by Tseng (see paragraph 0004). 

	Regarding claim 2, see paragraph 0045 of Pozzo.

	Regarding claim 4, see paragraph 0045 of Pozzo.
	
	Regarding claim 5, Pozzo as modified by Zadesky discloses the claimed feature.
	
	Regarding claim 7, Pozzo as modified by Zadesky discloses the claimed feature.

Regarding claim 8, Pozzo as modified by Zadesky discloses the claimed feature.

	Regarding claim 9, Pozzo discloses a watch comprising: a sound interface, and a processing unit, said processing unit being connected to said sound interface and configured to:
	identify an event relating to a function of the watch, the event including an activation of an operation mode of the watch (see paragraph 0053), 
	send a configuration signal relating to said identified event to the sound interface to produce a sound of a mechanical watch movement (see paragraph 0045). 

	Further regarding claim 9, Pozzo does not teach the sound interface comprising a plurality of piezoelectric elements mounted on at least one deformable element, said plurality of piezoelectric elements and said at least one deformable support element together being configured to produce the sound, wherein the plurality of piezoelectric elements and said at least one deformable support element are configured to produce a touch message able to be broadcast to a wearer of the watch. All the same, Zadesky discloses the sound interface comprising a plurality of piezoelectric elements mounted on at least one deformable element, said plurality of piezoelectric elements and said at least one deformable support element together being configured to produce the sound, wherein the plurality of piezoelectric elements and said at least one deformable support element are configured to produce a touch message able to be broadcast to a wearer of the watch (see paragraph 0040). Therefore, it would have been obvious to one of ordinary skill in the art to modify Pozzo wherein the sound interface comprising a plurality of piezoelectric elements mounted on at least one deformable element, said plurality of piezoelectric elements and said at least one deformable support element together being configured to produce the sound, wherein the plurality of piezoelectric elements and said at least one deformable support element are configured to produce a touch message able to be broadcast to a wearer of the watch as taught by Zadesky. This modification would have improved the system’s flexibility by allowing for tactile feedback as suggested by Zadesky. 

	Still on the issue of claim 9, the combination of Pozzo and Zadesky fails to teach that the touch message is a caress touch message. All the same, Tseng discloses that the touch message is a caress touch message (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Pozzo and Zadesky wherein the touch message is a caress touch message as taught by Tseng. This modification would have improved the system’s flexibility by arousing the user in a gentle and affectionate-like manner as suggested by Tseng (see paragraph 0004). 


Regarding claim 10, Pozzo as modified by Zadesky discloses the claimed feature.

	Regarding claim 11, Pozzo discloses a non-transitory computer readable medium storing code instructions, which, when executed by at least one processor, cause the at least one processor to:
	identify an event relating to a function of a watch, the event being an activation of an operation mode of the watch (see paragraph 0053), 
	send a configuration signal relating to said identified event to a sound interface of the watch (see paragraph 0044),
	produce a sound of a mechanical watch movement in accordance with the operation mode of the watch (see paragraph 0045).

	Further regarding claim 11, Pozzo does not teach the sound interface comprising a plurality of piezoelectric elements mounted on at least one deformable element, said plurality of piezoelectric elements and said at least one deformable support element together being configured to produce the sound and causing the plurality of piezoelectric elements and said at least one deformable support element to produce a touch message. All the same, Zadesky discloses the sound interface comprising a plurality of piezoelectric elements mounted on at least one deformable element, said plurality of piezoelectric elements and said at least one deformable support element together being configured to produce the sound and causing the plurality of piezoelectric elements and said at least one deformable support element to produce a touch message (see paragraph 0040). Therefore, it would have been obvious to one of ordinary skill in the art to modify Pozzo wherein the sound interface comprising a plurality of piezoelectric elements mounted on at least one deformable element, said plurality of piezoelectric elements and said at least one deformable support element together being configured to produce the sound and causing the plurality of piezoelectric elements and said at least one deformable support element to produce a touch message as taught by Zadesky. This modification would have improved the system’s flexibility by allowing for tactile feedback as suggested by Zadesky. 

	Still on the issue of claim 11, the combination of Pozzo and Zadesky fails to teach that the touch message is a caress touch message. All the same, Tseng discloses that the touch message is a caress touch message (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Pozzo and Zadesky wherein the touch message is a caress touch message as taught by Tseng. This modification would have improved the system’s flexibility by arousing the user in a gentle and affectionate-like manner as suggested by Tseng (see paragraph 0004). 

3.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pozzo combined with Zadesky and Tseng in further view of Yousef et al, U.S. Patent Application Publication No. 2015/0154853 (hereinafter Yousef).
	Regarding claim 3, the combination of base references does not explicitly teach that the design criterion comprises operating data of the sound interface comprising at least one vibration frequency and at least one vibration amplitude, the at least one vibration frequency and the at least one vibration amplitude being defined for each piezoelectric element constituting said interface. All the same, Yousef discloses this feature (see paragraph 0065). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of base references with the design criterion of Yousef. This modification would have improved the system’s convenience by providing distinctions between telephone reception, game playing and character input as suggested by Yousef. 
	
	Claim 6 is rejected for the same reasons as claim 3.

Response to Arguments
4.	Applicant’s arguments have been considered but are deemed to be moot in view of the new grounds of rejection.


Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
May 28, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652